UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 19, 2009 CHINO COMMERCIAL BANCORP (Exact name of registrant as specified in its charter) CA 000-52098 20-4797048 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 14345 Pipeline Avenue Chino, California Address of Principal Executive Offices Zip Code (909) 393-8880 Registrants telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The information in this report (including Exhibit 99.1) is being furnished pursuant to item 8.01 and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (the Exchange Act) or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. On October 19, 2009, Chino Commercial Bancorp (the Company) issued a press release in which it announced the results of operations for the Bank and the consolidated holding company for the third quarter ended September 30, 2009. The release is attached hereto as Exhibit 99.1 Exhibit 99.1. Press release dated October 19, 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: October 19, 2009 By: /s/ Dann H. Bowman Dann H. Bowman President and Chief Executive Officer (Officer authorized to sign on behalf of registrant)
